dut ie panu service uniform issue list nov set-ep batu legend taxpayer a amount b amount c ira x company d bank e builder f date g date h dear this is in response to your letter dated dated requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver of the 60-day rollover supplemented by your letter page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x with company d on date g taxpayer a requested company d to make an early withdrawal of amount c from ira x with the sole purpose of using the withdrawal to purchase his first home on date g taxpayer received a check for amount b amount b represented the total_distribution due taxpayer a from ira x less federal and state withholding taxpayer a had been on a waiting list to purchase a house from builder f however taxpayer a was not selected to consummate the purchase of a house three weeks later taxpayer a attempted to redeposit amount c into ira x at company d but was told by personnel of company d that if he redeposited amount c he would be taxed an additional 10-percent by the internal_revenue_service on date h taxpayer a opened a savings account at bank e where he deposited amount b amount b is still in the savings account at bank e taxpayer a’s intention always was to have the money available in case an offer was made to him to purchase his first house taxpayer a attempted to redeposit amount c into ira x within days from the date of the distribution but was discouraged by company d personnel to do so based on the above facts and representations you request that the service waive the 60-day rollover requirement under sec_408 of the code with respect to amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or page distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is inciudible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code similar rules apply to distributions taken from qualified trusts or qualified a annuity_plans revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that the delay was caused by bad advice provided by personnel of company d which prevented taxpayer a from redepositing amount c into ira x within days therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions this amount will be considered rollover_contributions within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at please address all correspondence to sincerely yours den employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
